 

Exhibit 10.4

EXECUTION VERSION

GUARANTY

GUARANTY, dated as of August 13, 2019 (this “Guaranty”), made by TPG RE FINANCE
TRUST HOLDCO, LLC, a Delaware limited liability company (“Guarantor”), for the
benefit of BARCLAYS BANK PLC, a public limited company organized under the laws
of England and Wales (“Purchaser”).

WIJNESEIH:

WHEREAS, Purchaser and TPG RE Finance 23, Ltd., an exempted company incorporated
with limited liability under the laws of the Cayman Islands (“Seller”), are
parties to that certain Master Repurchase Agreement dated as of the date hereof
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, the “Master Repurchase Agreement”);

WHEREAS, Guarantor directly owns one hundred percent (100%) of the Capital Stock
of Seller;

WHEREAS, Guarantor will benefit, directly and indirectly, from the execution,
delivery and performance by Seller of the Transaction Documents, and the
transactions contemplated by the Transaction Documents;

WHEREAS, it is a condition precedent to the initial funding under the Master
Repurchase Agreement that Guarantor execute and deliver this Guaranty for the
benefit of Purchaser and Purchaser is unwilling to enter into the Master
Repurchase Agreement or the other Transaction Documents or the transactions
contemplated thereby without the benefit of this Guaranty; and

NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, and to induce Purchaser to enter
into the Master Repurchase Agreement and the other Transaction Documents,
Guarantor hereby agrees as follows:

ARTICLE I.

DEFINITIONS; INTERPRETATION

(a)Each of the definitions set forth on Exhibit A hereto are, solely for the
purposes of Article V(k) hereof, hereby incorporated herein by reference. Unless
otherwise defined herein, terms defined in the Master Repurchase Agreement and
used herein shall have the meanings given to them in the Master Repurchase
Agreement.

(b)The following term shall have the meaning set forth below:

“Guaranteed Obligations” shall mean (i) all obligations and liabilities of
Seller to Purchaser, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, or whether for payment or
for performance (including, without limitation, Purchase Price Differential
accruing after the Repurchase Date for any Transaction and

 

--------------------------------------------------------------------------------

 

Purchase Price Differential accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to Seller, whether or not a claim for post filing or
post-petition interest is allowed in such proceeding), which arise under, or out
of or in connection with the Master Repurchase Agreement, this Guaranty and any
other Transaction Documents, whether on account of the Repurchase Price for the
Purchased Assets, Purchase Price Differential, reimbursement obligations, fees,
indemnities, costs and expenses (including, without limitation, all fees and
disbursements of outside counsel to Purchaser), in each case, that are required
to be paid by Seller pursuant to the terms of such documents, all “claims” (as
defined in Section 101 of the Bankruptcy Code) of Purchaser against Seller or
otherwise and (ii) all actual out-of-pocket court costs, enforcement costs and
legal and other expenses (including reasonable attorneys’ fees and disbursements
of outside counsel) that are actually incurred by Purchaser in the enforcement
of any provision of the Transaction Documents, including, but not limited to,
this Guaranty, other than due to Purchaser’s gross negligence, bad faith or
willful misconduct.

(c)The terms defined in this Guaranty have the meanings assigned to them in this
Guaranty and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender. All references to
articles, schedules and exhibits are to articles, schedules and exhibits in or
to this Guaranty unless otherwise specified. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Guaranty shall refer
to this Guaranty as a whole and not to any particular provision of this
Guaranty. The term “include” or “including” shall mean without limitation by
reason of enumeration. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.

ARTICLE II.

NATURE AND SCOPE OF GUARANTY

(a)Guaranty of Obligations. Subject to the terms hereof, Guarantor hereby
irrevocably and unconditionally guarantees and promises to Purchaser and its
successors, endorsees, transferees and assigns as a primary obligor the prompt
and complete payment and performance by Seller of the Guaranteed Obligations as
and when the same shall be due and payable (whether at the stated maturity, by
acceleration or otherwise); provided that (other than as set forth in the
subsequent proviso) Guarantor’s total aggregate liability under this Article
11(a) shall not exceed an amount equal to the product of (x) twenty-five percent
(25%) multiplied by (y) the aggregate Repurchase Price for all Purchased Assets
on any day that any amounts under this Guaranty are due and payable (the
“Liability Cap”); provided however, that, the Liability Cap shall not apply to
the costs and expenses of enforcing this Guaranty.

(b)Liability Cap Carve Out. The Liability Cap shall not apply in the event that
any of the following events or circumstances shall occur by or on behalf of
Seller and/or Guarantor and payments made in connection with any of the
following events or circumstances shall not accrue toward the Liability Cap:

(i)(A) the filing by Seller and/or Guarantor of any voluntary petition under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or (B) the commencing, or authorizing
the commencement, by Seller and/or Guarantor of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors;

2

 

--------------------------------------------------------------------------------

 

(ii)the solicitation by Seller and/or Guarantor or Seller and/or Guarantor
otherwise colluding with petitioning creditors for any involuntary petition,
case or proceeding against Seller and/or Guarantor under any bankruptcy,
insolvency, reorganization, liquidation, dissolution or similar law relating to
the protection of creditors;

(iii)Seller and/or Guarantor seeking or consenting to the appointment of a
receiver, trustee, custodian or similar official for Seller and/or Guarantor or
any substantial part of the property of Seller and/or Guarantor (unless approved
by Purchaser in writing);

(iv)the making by Seller and/or Guarantor of a general assignment for the
benefit of creditors of Seller and/or Guarantor (other than in favor of
Purchaser or if approved by Purchaser in writing) in connection with any case or
proceeding described in the foregoing clauses (i) or (ii); or

(v)with respect to and solely to the extent of any and all out-of-pocket losses,
damages, costs and expenses (including reasonable fees and disbursements of
outside counsel) actually incurred by Purchaser in connection with:

(1)any fraud, willful misconduct, illegal act or intentional material
misstatement on the part of Seller, Guarantor or any Affiliate of Seller or
Guarantor in connection with the execution and delivery of the Master Repurchase
Agreement or any other Transaction Document, or any certificate, report, notice,
financial statement, representation, warranty or other instrument or document
furnished to Purchaser by Seller, Guarantor or any Affiliate thereof in
connection with the Master Repurchase Agreement or any other Transaction
Document on the Closing Date or during the term of the Master Repurchase
Agreement;

(2)any misappropriation, conversion or intentional misapplication by Seller,
Guarantor or any Affiliate of the foregoing of any Income required to be
deposited in the Collection Account pursuant to Article 5 of the Master
Repurchase Agreement;

(3)any failure by Seller to comply with Article 13 of the Repurchase Agreement,
which failure results in a substantive consolidation of Seller with any other
entity in an insolvency proceeding;

(4)any failure by Seller to fund a Future Advance, which failure is determined
in a final non-appealable judgment by a court of competent jurisdiction in the
United States of America to have been committed by Seller in bad faith;

(5)if Seller, Guarantor or any Affiliate of the foregoing interferes with,
frustrates or prevents Purchaser’s exercise of remedies provided under the
Transaction Documents; provided that any assertion, claim or defense reasonably
made in good faith by Seller or Guarantor as to the existence and continuation
of such Default or Event of Default shall not, and shall not be deemed to,
result in liability under this sub-clause (5);

3

 

--------------------------------------------------------------------------------

 

(6)any claim by Seller or any Affiliate of Seller that Purchaser is not the
record and beneficial owner of, and does not have good and marketable title to,
each Purchased Asset in accordance with the Transaction Documents; or

(7)any loss, damage, cost or expense in connection with violation of any
environmental law, the correction of any environmental condition, or the removal
of any hazardous, toxic or harmful substances, materials, wastes, pollutants or
contaminants defined as such in or regulated under any environmental law, in
each case in any way affecting Seller’s properties or any of the Purchased
Assets, provided. that Guarantor shall have no liability under this Article
II(b)(v)(7) with respect to conditions on any Mortgaged Property first arising
after the date upon which Purchaser enforces its remedies with respect to the
related Purchased Asset pursuant to Article 14(b)(ii)(D) or 14(b)(iii) of the
Master Repurchase Agreement following an Event of Default.

(c)Nature of Guaranty. This Guaranty is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection. This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any Guaranteed Obligations arising or created after any attempted
revocation by Guarantor. This Guaranty may be enforced by Purchaser and any
successor, endorsee, transferee or assignee of Purchaser permitted under the
Master Repurchase Agreement and shall not be discharged by such permitted
assignment or negotiation of all or part thereof.

(d)Satisfaction of Guaranteed Obligations. Guarantor shall satisfy its
obligations hereunder without demand, presentment, protest, notice of protest,
notice of nonpayment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever, other than any
notice to Seller expressly required by the Master Repurchase Agreement or any
other Transaction Document. Subject to Articles 11(a) and 11(b). the obligations
of Guarantor hereunder shall not be reduced, discharged or released because or
by reason of any existing or future offset, claim or defense of Seller, or any
other party, against Purchaser or against the payment of the Guaranteed
Obligations, other than the payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with such Guaranteed Obligations
or otherwise.

(e)No Duty to Pursue Others. It shall not be necessary for Purchaser (and
Guarantor hereby waives any rights which Guarantor may have to require
Purchaser), in order to enforce the obligations of Guarantor hereunder, first to
(i) institute suit or exhaust its remedies against Seller or others liable on
the Guaranteed Obligations or any other person, (ii) enforce or exhaust
Purchaser’s rights against any collateral which shall ever have been given to
secure the Guaranteed Obligations, (iii)join Seller or any others liable on the
Guaranteed Obligations in any action seeking to enforce this Guaranty or (iv)
resort to any other means of obtaining payment of the Guaranteed Obligations.
Purchaser shall not be entitled to actually receive payment of the same amounts
from both Seller and Guarantor. Purchaser shall not be required to mitigate
damages or take any other action to collect or enforce the Guaranteed
Obligations.

4

 

--------------------------------------------------------------------------------

 

(f)Waivers. Guarantor agrees to the provisions of the Transaction Documents, and
hereby waives notice of (i) any loans or advances made by Purchaser to Seller or
the purchase of any Purchased Asset by Purchaser from Seller, (ii) acceptance of
this Guaranty, (iii) any amendment or extension of the Master Repurchase
Agreement or of any other Transaction Documents, (iv) the execution and delivery
by Seller and Purchaser of any other agreement or of Seller’s execution and
delivery of any other documents arising under the Transaction Documents or in
connection with the Guaranteed Obligations, (v) the occurrence of any breach by
Seller or an Event of Default under the Transaction Documents, (vi) Purchaser’s
transfer or disposition of the Transaction Documents, or any part thereof, in
accordance with the terms and conditions of the Transaction Documents, (vii)
sale or foreclosure (or posting or advertising for sale or foreclosure) of any
collateral for the Guaranteed Obligations, (viii) protest, proof of non-payment
or default by Seller, (ix) any other action at any time taken or omitted by
Purchaser and (x) other demands and notices of every kind in connection with
this Guaranty, the Transaction Documents and any documents or agreements
evidencing, securing or relating to any of the Guaranteed Obligations; provided,
however, that the foregoing shall not constitute a waiver by Guarantor of any
notice that Purchaser is expressly required to provide to Seller or Guarantor or
any other party pursuant to the Transaction Documents.

(g)Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, within ten (10)
Business Days after demand by Purchaser, pay Purchaser all actual out-of-pocket
costs and expenses (including, without limitation, the reasonable fees and
expenses of outside counsel) actually incurred by Purchaser in the enforcement
hereof or the preservation of Purchaser’s rights hereunder. The covenant
contained in this Article 11(g) shall survive the payment and performance of the
Guaranteed Obligations.

(h)Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Purchaser must rescind or restore any
payment, or any part thereof, received by Purchaser in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Purchaser shall be without
effect, and this Guaranty shall remain in full force and effect. It is the
intention of Seller and Guarantor that Guarantor’s obligations hereunder shall
not be discharged except by Seller’s or Guarantor’s payment and performance of
the Guaranteed Obligations which is not so rescinded or Guarantor’s performance
of such obligations and then only to the extent of such performance.

(i)Deferral of Subrogation. Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor hereby
unconditionally and irrevocably defers any and all rights it may now or
hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating Guarantor to the rights of Purchaser), to assert
any claim against or seek contribution, indemnification or any other form of
reimbursement from Seller or any other party liable for payment of any or all of
the Guaranteed Obligations for any payment made by Guarantor under or in
connection with this Guaranty until payment in full of the Guaranteed
Obligations (other than those Repurchase Obligations (including contingent
reimbursement obligations and indemnity obligations) which, by their express
terms, survive termination of the Transaction Documents) and termination of the
Master Repurchase Agreement. Guarantor hereby subordinates all of its
subrogation rights against Seller arising from payments made under this Guaranty
to the full payment of the Guaranteed Obligations due Purchaser for a period of
ninety-one (91) days following the final payment of the

5

 

--------------------------------------------------------------------------------

 

last of all of the Guaranteed Obligations and termination of the Master
Repurchase Agreement. If any amount shall be paid to Guarantor on account of
such subrogation rights at any time when all of the Guaranteed Obligations
(other than those Repurchase Obligations (including contingent reimbursement
obligations and indemnity obligations) which, by their express terms, survive
termination of the Transaction Documents) shall not have been paid in full, such
amount shall be held by Guarantor in trust for Purchaser, segregated from other
funds of Guarantor, and shall, forthwith upon receipt by Guarantor, be turned
over to Purchaser in the exact form received by Guarantor (duly indorsed by
Guarantor to Purchaser, if required), to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as Purchaser may
determine.

(j)Seller. The term “Seller” as used herein shall include any new or successor
corporation, limited liability company, Cayman Islands exempted company,
association, partnership (general or limited), joint venture, trust or other
individual or organization formed as a result of any merger, reorganization,
sale, transfer, devise, gift or bequest of Seller or any interest in Seller.

ARTICLE III.

EVENTS AND CIRCUMSTANCES NOT REDUCING OR DISCHARGING GUARANTOR’S OBLIGATIONS

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, except to the
extent required by the terms hereof, and waives any common law, equitable,
statutory or other rights (including without limitation, except to the extent
required by the terms hereof or any other Transaction Documents, rights to
notice) which Guarantor might otherwise have as a result of or in connection
with any of the following:

(a)Modifications. Any renewal, extension, increase, modification, alteration or
rearrangement of all or any part of the Master Repurchase Agreement, the other
Transaction Documents (other than this Guaranty), or any other document,
instrument, contract or understanding between Seller and Purchaser, or any other
parties, pertaining to the Guaranteed Obligations.

(b)Adjustment. Any adjustment, indulgence, forbearance or compromise that might
be granted or given by Purchaser to Seller.

(c)Condition of Seller or Guarantor. The insolvency, bankruptcy, arrangement,
adjustment, composition, liquidation, disability, dissolution or lack of power
of Seller, Guarantor or any other party at any time liable for the payment of
all or part of the Guaranteed Obligations or any dissolution of Seller or
Guarantor, or any sale, lease or transfer of any or all of the assets of Seller
or Guarantor, or any changes in the shareholders, partners or members of Seller
or Guarantor; or any reorganization of Seller or Guarantor.

(d)Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability against Seller of all or any part of the Master Repurchase
Agreement or any document or agreement executed in connection with the
Guaranteed Obligations, for any reason whatsoever, including without limitation
the fact that (i) the act of creating the Guaranteed Obligations or any part
thereof is ultra vires, (ii) the officers or representatives executing the
Master Repurchase Agreement or the other Transaction Documents or otherwise
creating the

6

 

--------------------------------------------------------------------------------

 

Guaranteed Obligations acted in excess of their authority, (iii) Seller has
valid defenses (other than payment of the Guaranteed Obligations), claims or
offsets (whether at law, in equity or by agreement) which render the Guaranteed
Obligations wholly or partially uncollectible from Seller, (iv) the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable or (v) the Master Repurchase Agreement,
or any of the other Transaction Documents have been forged by any Person other
than Purchaser or any of its Affiliates or otherwise are irregular or not
genuine or authentic, it being agreed that Guarantor shall remain liable hereon
regardless of whether Seller or any other person is found not liable on the
Guaranteed Obligations or any part thereof for any reason (other than by reason
of a defense of payment or performance of the Guaranteed Obligations).

(e)Release of Obligors. Any full or partial release of the liability of Seller
on the Guaranteed Obligations, or any part thereof, or of any co-guarantors, or
any other person or entity now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement, as between Purchaser and Guarantor, that other parties will be
liable to pay or perform the Guaranteed Obligations, or that Purchaser will look
to other parties to pay or perform the obligations of Seller under the Master
Repurchase Agreement or the other Transaction Documents.

(f)Other Collateral. The taking or accepting of any other security, collateral
or guaranty, or other assurance of payment, for all or any part of the
Guaranteed Obligations.

(g)Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) by any party other
than Purchaser or any of its Affiliates of any collateral, property or security
at any time existing in connection with, or assuring or securing payment of, all
or any part of the Guaranteed Obligations.

(h)Care and Diligence. Except to the extent the same shall result from the gross
negligence, willful misconduct, bad faith or illegal acts of Purchaser or its
Affiliates, the failure of Purchaser or any other party to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such collateral, property or
security, including but not limited to any neglect, delay, omission, failure or
refusal of Purchaser (i) to take or prosecute any action for the collection of
any of the Guaranteed Obligations or (ii) to foreclose, or initiate any action
to foreclose, or, once commenced, prosecute to completion any action to
foreclose upon any security therefor, or (iii) to take or prosecute any action
in connection with any instrument or agreement evidencing or securing all or any
part of the Guaranteed Obligations.

(i)Unenforceabilitv. The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment of the Guaranteed Obligations, or any part thereof, shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien, it being recognized and agreed by
Guarantor that Guarantor is not entering into this Guaranty in reliance on, or
in contemplation of the benefits of, the validity, enforceability,
collectability or value of any of the collateral for the Guaranteed Obligations.

7

 

--------------------------------------------------------------------------------

 

(j)Offset. The liabilities and obligations of Guarantor to Purchaser hereunder
shall not be reduced, discharged or released because of or by reason of any
existing or future right of offset, claim or defense (other than payment of the
Guaranteed Obligations) of Seller against Purchaser, or any other party, or
against payment of the Guaranteed Obligations, whether such right of offset,
claim or defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations).

(k)Merger. The reorganization, merger or consolidation of Seller into or with
any other corporation or entity.

(l)Preference. Any payment by Seller to Purchaser is held to constitute a
preference under bankruptcy laws, or for any reason Purchaser is required to
refund such payment or pay such amount to Seller or someone else.

(m)Other Actions Taken or Omitted. Except to the extent the same shall result
from the gross negligence, willful misconduct, bad faith or illegal acts of
Purchaser or its Affiliates, any other action taken or omitted to be taken with
respect to the Transaction Documents, the Guaranteed Obligations, or the
security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof, it is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

To induce Purchaser to enter into the Transaction Documents, Guarantor
represents and warrants to Purchaser as of the Closing Date and as of each
Purchase Date as follows:

(a)Benefit. Guarantor has received, or will receive, direct or indirect benefit
from the execution, delivery and performance by Seller of the Transaction
Documents, and the transactions contemplated therein.

(b)Familiarity and Reliance. Guarantor is familiar with, and has independently
reviewed books and records regarding, the financial condition of Seller and is
familiar with the value of any and all collateral intended to be pledged as
security for the payment of the Guaranteed Obligations; however, as between
Purchaser and Guarantor, Guarantor is not relying on such financial condition or
the collateral as an inducement to enter into this Guaranty.

(c)No Representation by Purchaser. Neither Purchaser nor any other party on
Purchaser’s behalf has made any representation, warranty or statement to
Guarantor in order to induce Guarantor to execute this Guaranty.

(d)Organization. Guarantor (i) is duly organized, validly existing and in good
standing under the laws and regulations of the jurisdiction of its formation,
(ii) has the power to own and hold the assets it purports to own and hold, and
to carry on its business as now being conducted and proposed to be conducted and
(iii) has the power to execute, deliver, and perform its obligations under this
Guaranty.

8

 

--------------------------------------------------------------------------------

 

(e)Authority. Guarantor is duly authorized to execute and deliver this Guaranty
and to perform its obligations under this Guaranty, and has taken all necessary
action to authorize such execution, delivery and performance, and the person
signing this Guaranty on its behalf is duly authorized to do so on its behalf.

(f)Due Execution and Delivery; Consideration. This Guaranty has been duly
executed and delivered by Guarantor, for good and valuable consideration.

(g)Enforceability. This Guaranty is a legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms subject to
bankruptcy, insolvency, and other limitations on creditors’ rights generally and
to equitable principles.

(h)Approvals and Consents. No consent, approval or other action of, or filing
by, Guarantor with any Governmental Authority or any other Person is required to
authorize, or is otherwise required in connection with, the execution, delivery
and performance of this Guaranty (other than consents, approvals and filings
required by Guarantor or its parent as a result of being a publicly traded
company or that have been obtained or made, as applicable, and any such
consents, approvals and filings that have been obtained are in full force and
effect).

(i)Licenses and Permits. Guarantor is duly licensed, qualified and in good
standing (to the extent such concept exists in such jurisdiction) in every
jurisdiction where such licensing, qualification or standing is necessary, and
has all material licenses, permits and other consents that are necessary, for
(i) the transaction of Guarantor’s business and ownership of Guarantor’s
properties and (ii) the performance of its obligations under this Guaranty.

(j)Non-Contravention. Neither the execution and delivery of this Guaranty, nor
consummation by Guarantor of the transactions contemplated by this Guaranty, nor
compliance by Guarantor with the terms, conditions and provisions of this
Guaranty will conflict with or result in a breach of any of the terms,
conditions or provisions of (i) the organizational documents of Guarantor, (ii)
any agreement by which Guarantor is bound or to which any assets of Guarantor
are subject or constitute a default thereunder, or result thereunder in the
creation or imposition of any Lien upon any of the assets of Guarantor, other
than pursuant to the Transaction Documents, (iii) any judgment or order, writ,
injunction, decree or demand of any court applicable to Guarantor, or (iv) any
Requirement of Law.

(k)Litigation/Proceedings. Except as otherwise disclosed in writing to Purchaser
there is no action, suit, proceeding, investigation, or arbitration pending or,
to the Knowledge of Guarantor, threatened in writing against Guarantor, or any
of its Affiliates or assets that (i) questions or challenges the validity or
enforceability of any of the Transaction Documents or any action to be taken in
connection with the transactions contemplated hereby or thereby, (ii) makes a
claim in an aggregate amount greater than the applicable Litigation Threshold or
(iii) which, individually or in the aggregate, if adversely determined would be
reasonably likely to have a Material Adverse Effect.

(l)No Outstanding Judgments. Except as otherwise disclosed in writing to
Purchaser, there are no judgments against Guarantor unsatisfied of record or
docketed in any court located in the United States of America which, in the
aggregate (x) require the payment of money in an amount at least equal to the
applicable Litigation Threshold or (y) could be reasonably likely to have a
Material Adverse Effect.

9

 

--------------------------------------------------------------------------------

 

(m)Compliance with Law. Guarantor is in compliance in all material respects with
all Requirements of Law. Guarantor is not in default with respect to any
judgment, order, writ, injunction, decree, rule or regulation of any arbitrator
or Governmental Authority which default, in the aggregate (x) is with respect to
any amount at least equal to the applicable Litigation Threshold or (y) could be
reasonably likely to have a Material Adverse Effect.

(n)Solvency. Guarantor has adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations. Guarantor is generally able to pay, and is
paying, its debts as they come due. After giving effect to this Guaranty and the
contingent obligation evidenced hereby, Guarantor is, and will be, solvent, and
has, and will have, assets which, fairly valued, exceed its obligations,
liabilities (including contingent liabilities fairly estimated) and debts, and
has, and will have, property and assets sufficient to satisfy and repay its
obligations and liabilities, as and when the same become due.

(o)Most Favored Nations. As of the date hereof, neither Guarantor nor any
subsidiary of TPG Real Estate Finance Trust, Inc. has any Third Party Agreement,
that includes any Additional Financial Covenant or More Restrictive Financial
Covenant.

All representations and warranties made by Guarantor herein shall survive until
payment in full of the Guaranteed Obligations (other than those Repurchase
Obligations (including contingent reimbursement obligations and indemnity
obligations) which, by their express terms, survive termination of the
Transaction Documents) and termination of the Master Repurchase Agreement.

ARTICLE V.

COVENANTS OF GUARANTOR

Guarantor covenants and agrees with Purchaser that, until payment in full of all
Guaranteed Obligations (other than those Repurchase Obligations (including
contingent reimbursement obligations and indemnity obligations) which, by their
express terms, survive termination of the Transaction Documents) and termination
of the Master Repurchase Agreement:

(a)Corporate Change. Guarantor shall not change its jurisdiction of organization
unless it shall have provided Purchaser at least fifteen (15) Business Days’
prior written notice of such change.

(b)Reporting. Guarantor shall deliver (or cause to be delivered) to Purchaser
all financial information and certificates with respect to Guarantor that are
required to be delivered pursuant to Article 12(b) of the Master Repurchase
Agreement within the time frames set forth therein.

(c)Preservation of Existence: Licenses. Guarantor shall at all times maintain
and preserve its legal existence and all of the material rights, privileges,
licenses, permits and franchises necessary for the operation of its business and
for its performance under this Guaranty, except where failure to comply could
not be reasonably likely to have a Material Adverse Effect.

(d)Compliance with Obligations. Guarantor shall at all times comply (i) with its
organizational documents, (ii) in all material respects with any agreements by
which it is bound or to which its assets are subject and (iii) in all material
respects with any applicable Requirement of Law.

10

 

--------------------------------------------------------------------------------

 

(e)Books of Record and Accounts. Guarantor shall at all times keep proper books
of records and accounts in which full, true and correct entries (in all material
respects) shall be made of its transactions fairly in accordance with GAAP,
consistently applied, and set aside on its books from its earnings for each
fiscal year all such proper reserves in accordance with GAAP, consistently
applied.

(f)Taxes and Other Charges. Guarantor shall timely file all material income,
franchise and other tax returns required to be filed by it (taking into account
all applicable extensions) and shall pay and discharge all material taxes,
levies, assessments and other charges imposed on it, on its income or profits,
on any of its property prior to the date on which penalties attach thereto,
except for any such tax, assessment, charge or levy the payment of which (i) is
being contested in good faith and by proper proceedings and against which
adequate reserves are being maintained in accordance with GAAP, or (ii) is de
minimis in amount.

(g)Due Diligence. Guarantor shall permit Purchaser to conduct continuing due
diligence in accordance with Article 28 of the Master Repurchase Agreement.

(h)No Change of Control. Guarantor shall not, without the prior consent of
Purchaser, permit a Change of Control to occur.

(i)Limitation on Distributions. After the occurrence and during the continuation
of any monetary Default or Event of Default or the breach of any of the
financial covenants set forth in Article V(k) below on a pro forma basis,
Guarantor shall not make any payment on account of, or set apart assets for, a
sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of any equity or partnership interest of
Guarantor (each, a “Distribution”), whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in Cash or property or in obligations of Guarantor unless, before and
after giving effect to such Distribution Guarantor shall be in compliance with
the covenants set forth in Article V(k).

(j)Voluntary or Collusive Filing. Guarantor shall not voluntarily file a case,
or join or collude with any Person in the filing of an involuntary case, in
respect of Seller under the Bankruptcy Code.

(k)Financial Covenants. Guarantor shall at all times until the Guaranteed
Obligations (other than those Repurchase Obligations (including contingent
reimbursement obligations and indemnity obligations) which, by their express
terms, survive termination of the Transaction Documents) have been paid in full,
satisfy the following financial covenants, as determined on a consolidated basis
in accordance with GAAP, consistently applied:

(i)Minimum Liquidity. Guarantor shall not permit its Liquidity at any time to be
less than the greater of (x) $10,000,000 and (y) 5% of Guarantor’s Recourse
Indebtedness.

(ii)Minimum Tangible Net Worth. Guarantor shall not permit its Tangible Net
Worth at any time to be less than the sum of (x) $1,090,568,019.00 plus (y) 75%
of the proceeds of all equity issuances (net of underwriting discounts and
commissions, and other out-of-pocket expenses related to such equity issuances)
made by Guarantor or Sponsor, without duplication, after the date hereof.

11

 

--------------------------------------------------------------------------------

 

(iii)Maximum Debt-to-Equitv Ratio. Guarantor shall not permit the ratio of (x)
Total Indebtedness to (y) Total Equity at any time to exceed 3:50:1.00.

(iv)Minimum Interest Coverage Ratio: Guarantor shall not permit, as of any date
of determination, the ratio of (x) EBITDA for the period of twelve (12)
consecutive months ended on such date (if such date is the last day of a fiscal
quarter) or the last day of the fiscal quarter most recently ended prior to such
date (if such date is not the last day of a fiscal quarter) to (y) Interest
Expense for such period to be less than 1.5 to 1.0.

In the event that Guarantor or any Subsidiary of TPG Real Estate Finance Trust,
Inc. has entered into or shall enter into or amend any other commercial real
estate loan repurchase agreement, warehouse facility or credit facility with any
other lender or repurchase buyer for the purpose of financing commercial real
estate loans comparable to the Purchased Assets (each as in effect after giving
effect to all amendments thereof, a “Third Party Agreement”) and such Third
Party Agreement contains any financial covenant as to Guarantor for which there
is no corresponding financial covenant in this Guaranty at the time such
financial covenant becomes effective (each an “Additional Financial Covenant”),
or contains a financial covenant that corresponds to a financial covenant in
this Guaranty and such financial covenant is more restrictive as to Guarantor
than the corresponding financial covenant in this Guaranty as in effect at the
time such financial covenant becomes effective (each, a “More Restrictive
Financial Covenant” and together with each Additional Financial Covenant, each
an “MFN Covenant”), then (A) Guarantor shall promptly notify Purchaser of the
effectiveness of such MFN Covenant and (B) unless Purchaser elects otherwise,
the financial covenants contained in this Guaranty shall automatically be deemed
to be modified to reflect such MFN Covenant (whether through amendment of an
existing financial covenant contained in this Guaranty (including, if
applicable, related definitions) or the inclusion of an additional financial
covenant (including, if applicable, related definitions), as applicable). In the
event that all Third Party Agreements that contain an MFN Covenant are or have
been amended, modified or terminated and the effect thereof is to make less
restrictive as to Guarantor any MFN Covenant or eliminate any MFN Covenant,
then, upon Guarantor providing written notice to Purchaser of the same (each, an
“MFN Step Down Notice”), the financial covenants in this Guaranty shall
automatically be deemed to be modified to reflect only such MFN Covenants which
are then in effect as of the date of any such MFN Step Down Notice; provided,
however, that in no event will the foregoing cause the financial covenants of
Guarantor to be any less restrictive than the financial covenants expressly set
forth in this Guaranty as of the Closing Date. Promptly upon request by
Purchaser, Guarantor shall execute any amendments, supplements, modifications
and other instruments as Purchaser may reasonably require from time to time in
order to document any such modification and otherwise carry out the intent and
purposes of this paragraph.

ARTICLE VI.

MISCELLANEOUS

(a)Waiver. No failure to exercise, and no delay in exercising, on the part of
Purchaser, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Purchaser hereunder
shall be in addition to all other rights provided by law. No modification or
waiver of any provision of this Guaranty, nor consent to departure therefrom,
shall be effective unless in writing signed by Purchaser and Guarantor and no
such consent or waiver shall extend beyond the particular case and purpose
involved. No notice or demand given in any case shall constitute a waiver of the
right to take other action in the same, similar or other instances without such
notice or demand (except to the extent such a notice or demand is required by
the terms hereof).

12

 

--------------------------------------------------------------------------------

 

(b)Set-Off. Purchaser and its Affiliates are hereby authorized at any time and
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to Guarantor (but, to the extent such notice is
not prohibited by applicable law as determined by Purchaser in its commercially
reasonable discretion, with prompt notice to the Guarantor following any set
off, provided that failure to deliver such notice shall not affect the validity
of any set off by Purchaser pursuant to the Transaction Documents), to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by Purchaser or any such Affiliate to or
for the credit or the account of Guarantor against any and all of the
obligations of Guarantor now or hereafter existing under this Guaranty or any
other Transaction Document to Purchaser or any of its Affiliates, irrespective
of whether or not Purchaser or any such Affiliate shall have made any demand
under this Guaranty or any other Transaction Document and although such
obligations of Guarantor may be contingent or unmatured or are owed to a branch
or office of Purchaser or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness. The rights of
Purchaser and its Affiliates under this Article VI(b) are in addition to other
rights and remedies (including other rights of setoff) that they may have.

(c)Notices. Unless otherwise provided in this Guaranty, all notices, consents,
approvals and requests required or permitted hereunder shall be given in writing
and shall be effective for all purposes if sent by (i) hand delivery, with proof
of delivery, (ii) certified or registered United States mail, postage prepaid,
(iii) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of delivery, or (iv) by electronic mail, provided
that such electronic mail notice must also be delivered by one of the means set
forth in (i), (ii) or (iii) above unless the sender of such communication
receives a verbal or electronic confirmation acknowledging receipt thereof (for
the avoidance of doubt, any automatically generated email or any similar
automatic response shall not constitute confirmation), in the case of notice to
the Purchaser, to the address specified on Exhibit 1 to the Master Repurchase
Agreement, and, in the case of notice to Guarantor to the address specified
below or to such other address and person as shall be designated from time to
time by Guarantor or Purchaser, as the case may be, in a written notice to the
other in the manner provided for in this Article VI(c). A notice shall be deemed
to have been given: (x) in the case of hand delivery, at the time of delivery,
if on a Business Day, and otherwise on the next occurring Business Day, (y) in
the case of registered or certified mail or expedited prepaid delivery, when
delivered, if on a Business Day, and otherwise on the next occurring Business
Day, or upon the first attempted delivery on a Business Day or (z) in the case
of electronic mail, upon receipt of a verbal or electronic confirmation
acknowledging receipt thereof (for the avoidance of doubt, any automatically
generated email or any similar automatic response shall not constitute
confirmation). A party receiving a notice that does not comply with the
technical requirements for notice under this Article VI(c) may elect to waive
any deficiencies and treat the notice as having been properly given.

13

 

--------------------------------------------------------------------------------

 

 

Guarantor:

 

TPG RE Finance Trust Holdco, LLC

 

 

c/o TPG RE Finance Trust Management, L.P. 888 Seventh Avenue, 27th Floor New
York, NY 10106 Attention:   Jason Ruckman

 

 

Telephone:   (212)430-4125

 

 

Email:   jruckman@tpg.com

 

 

 

 

 

 

 

TPG RE Finance Trust Holdco, LLC

 

 

c/o TPG RE Finance Trust Management, L.P.

 

 

888 Seventh Avenue, 27th Floor

 

 

New York, NY 10106

 

 

Attention:   Deborah J. Ginsberg

 

 

Telephone:   (212)405-8426

 

 

Email:   dginsberg@tpg.com

 

 

 

 

 

with copies to:

 

Ropes & Gray LLP

 

 

1211 Avenue of the Americas New York, NY 10036-8704 Attention: Daniel L. Stanco
Telephone: 212-841-5758

 

 

Email:   daniel.stanco@ropesgray.com

(d)GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT
REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

(e)SUBMISSION TO JURISDICTION: WAIVERS.

(i)Guarantor and Purchaser each irrevocably and unconditionally (A) submits to
the exclusive jurisdiction of any United States Federal or New York State court
sitting in Manhattan, and any appellate court from any such court, solely for
the purpose of any suit, action or proceeding brought to enforce its obligations
under this Guaranty or relating in any way to this Guaranty, the Master
Repurchase Agreement or any Transaction under the Master Repurchase Agreement
and (B) waives, to the fullest extent it may effectively do so, any defense of
an inconvenient forum to the maintenance of such action or proceeding in any
such court and any right of jurisdiction on account of its place of residence or
domicile.

(ii)To the extent that Guarantor or Purchaser has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, Guarantor or Purchaser, as applicable, hereby irrevocably
waives and agrees not to plead or claim such immunity in respect of any action
brought to enforce its obligations under this Guaranty or relating in any way to
this Guaranty, the Master Repurchase Agreement or any Transaction under the
Master Repurchase Agreement.

14

 

--------------------------------------------------------------------------------

 

(iii)Guarantor and Purchaser each hereby irrevocably waives, to the fullest
extent it may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding and irrevocably consents to the service
of any summons and complaint and any other process by the mailing of copies of
such process to it at its address specified herein. Guarantor and Purchaser each
hereby agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Article VI(e) shall affect
the right of Purchaser to serve legal process in any other manner permitted by
law or affect the rights of Purchaser to bring any enforcement action or
proceeding against any property of Guarantor located in other jurisdictions in
the courts of such other jurisdictions to the extent required by the laws of
such other jurisdictions, and nothing in this Article VI(e) shall affect the
right of Guarantor to serve legal process in any other manner permitted by law.

(iv)EACH OF GUARANTOR AND PURCHASER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS GUARANTY, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR
DOCUMENT DELIVERED HEREUNDER OR THEREUNDER.

(f)Invalid Provisions. If any provision of this Guaranty is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Guaranty, such provision shall be fully severable and this Guaranty
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Guaranty, and the remaining
provisions of this Guaranty shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

(g)Amendments. This Guaranty may be amended only by an instrument in writing
executed by Guarantor and Purchaser.

(h)Parties Bound; Assignment; Joint and Several. This Guaranty shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that Guarantor
may not, without the prior written consent of Purchaser, assign any of its
rights, powers, duties or obligations hereunder. If Guarantor consists of more
than one person or party, the obligations and liabilities of each such person or
party shall be joint and several. Purchaser may assign or transfer its rights
under this Guaranty in accordance with the transfer of assignment provisions of
the Master Repurchase Agreement.

(i)Headings. Section headings are for convenience of reference only and shall in
no way affect the interpretation or construction of this Guaranty.

(j)Recitals. The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be considered prima facie evidence of
the facts and documents referred to therein.

15

 

--------------------------------------------------------------------------------

 

(k)Rights and Remedies. If Guarantor becomes liable for any indebtedness owing
by Seller to Purchaser, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Purchaser hereunder shall be cumulative of any and all other
rights that Purchaser may ever have against

Guarantor. The exercise by Purchaser of any right or remedy hereunder or under
any other instrument, or at law or in equity, shall not preclude the concurrent
or subsequent exercise of any other right or remedy.

(l)Entirety. This Guaranty embodies the final, entire agreement of Guarantor and
Purchaser with respect to Guarantor’s guaranty of the Guaranteed Obligations and
supersedes any and all prior commitments, agreements, representations, and
understandings, whether written or oral, relating to the subject matter hereof.
This Guaranty is intended by Guarantor and Purchaser as a final and complete
expression of the terms of the guaranty, and no course of dealing between
Guarantor and Purchaser, no course of performance, no trade practices, and no
evidence of prior, contemporaneous or subsequent oral agreements or discussions
or other extrinsic evidence of any nature shall be used to contradict, vary,
supplement or modify any term of this Guaranty. There are no oral agreements
between Guarantor and Purchaser relating to the subject matter hereof.

(m)Intent. Guarantor acknowledges and intends (i) that this Guaranty constitute
a “securities contract” as that term is defined in Section 741(7)(A)(xi) of the
Bankruptcy Code to the extent of damages as measured in accordance with Section
562 of the Bankruptcy Code and (ii) that this Guaranty constitutes a “master
netting agreement” as that term is defined in Section 101(38A)(A) of the
Bankruptcy Code to the extent of damages as measured in accordance with Section
562 of the Bankruptcy Code.

[SIGNATURE ON NEXT PAGE]

16

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned executed this Guaranty as of the day first
written above.

 

TPG RE FINANCE TRUST HOLDCO, LLC, as Guarantor

 

Barclays-TPG - Guaranty

 

By:

/s/ Matthew Coleman

Name:

Matthew Coleman

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FINANCIAL COVENANT DEFINITIONS

“Capitalized Lease Obligations” shall mean, for any Person, all obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Cash Equivalents” means, as of any date of determination:

(i)insured certificates of deposit (with a maturity of three hundred and sixty
(360) days or less) issued by, or savings accounts with, any commercial bank
that (a) is organized under the laws of the United States, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States, any state thereof
or the District of Columbia, and is a member of the Federal Reserve System, (b)
issues (or the parent of which issues) commercial paper rated at least P-1 (or
the then equivalent grade) by Moody’s or at least “A-l” (or the then equivalent
grade) by S&P, and (c) has combined capital and surplus of at least
$250,000,000;

(ii)marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency or instrumentality thereof
and backed by the full faith and credit of the United States of America, in each
case maturing within one year from the date of acquisition thereof;

(iii)marketable direct obligations issued by any State of the United States of
America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s;

(iv)commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s;

(v)time deposits, demand deposits, Eurodollar time deposits, time deposit
accounts, term deposit accounts or bankers’ acceptances maturing within one year
from the date of acquisition thereof or overnight bank deposits, in each case,
issued by any bank organized under the laws of the United States of America or
any State thereof or the District of Columbia or any U.S. branch of a foreign
bank having at the date of acquisition thereof combined capital and surplus of
not less than $500.00 million;

(vi)investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (i) through (v) above;
and

A-1

 

--------------------------------------------------------------------------------

 

(vii)fifty percent (50%) of the par value of the pass-through certificates
representing beneficial ownership interests in one or more first lien mortgage
loans secured by commercial and/or multifamily properties rated AAA or the
equivalent by each nationally recognized statistical rating organization that
provides a rating to such certificates.

“Customary Recourse Exceptions” shall mean, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness such as fraud, misapplication of cash, voluntary
bankruptcy, environmental claims, breach of representations and warranties,
failure to pay taxes and insurance, as applicable, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financings of
commercial real estate.

“EBITDA” shall mean, for any period, an amount equal to Net Income for such
period, plus the sum of (a) the amount of depreciation and amortization expense
deducted in determining Net Income for such period, (b) the amount of Interest
Expense deducted in determining Net Income for such period, (c) income tax
expense deducted in determining Net Income for such period, and (d) the amount
of any extraordinary or non-recurring items reducing Net Income for such period,
all as determined in accordance with GAAP.

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keepwell, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee of a Person shall be
deemed to be an amount equal to the maximum reasonably anticipated liability in
respect thereof as determined by such Person in accordance with GAAP. The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.

“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, the following to the extent they are included as indebtedness or
liabilities in accordance with GAAP:

(i)obligations created, issued or incurred by such Person for borrowed money
(whether by loan, the issuance and sale of debt securities or the sale of
property to another Person subject to an understanding or agreement, contingent
or otherwise, to repurchase such property from such Person);

(ii)obligations of such Person to pay the deferred purchase or acquisition price
of property or services, other than trade accounts payable (other than for
borrowed money) arising, and accrued expenses incurred, in the ordinary course
of business so long as such trade accounts payable are payable within ninety
(90) days of the date the respective goods are delivered or the respective
services are rendered;

(iii)Indebtedness of others secured by a lien on the property of such Person,
whether or not the respective Indebtedness so secured has been assumed by such
Person;

A-2

 

--------------------------------------------------------------------------------

 

(iv)obligations (contingent or otherwise) of such Person in respect of letters
of credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person;

(v)Capital Lease Obligations of such Person;

(vi)obligations of such Person under repurchase agreements, sale/buyback
agreements or like arrangements;

(vii)Indebtedness of others Guaranteed by such Person;

(viii)all obligations of such Person incurred in connection with the acquisition
or carrying of fixed assets by such Person;

(ix)Indebtedness of general partnerships of which such Person is a general
partner; and

(x)all net liabilities or obligations under any interest rate swap, interest
rate cap, interest rate floor, interest rate collar or other hedging instrument
or agreement.

“Interest Expense” shall mean, for any period, the amount of total interest
expense incurred by Guarantor and its consolidated Subsidiaries during such
period.

“Liquidity” shall mean, for any Person, Unrestricted Cash and Unrestricted Cash
Equivalents.

“Net Income” shall mean, for any period, with respect to Guarantor and its
consolidated Subsidiaries, the consolidated net income (or loss) for such period
as reported in Guarantor’s financial statements prepared in accordance with
GAAP.

“Non-Recourse Indebtedness” shall mean, Indebtedness that is not Recourse
Indebtedness.

“Person” shall mean, any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Recourse Indebtedness” shall mean, with respect to any Person, for any period,
without duplication, the aggregate Indebtedness in respect of which such Person
is subject to recourse for payment, whether as a borrower, guarantor or
otherwise; provided, that Indebtedness arising pursuant to Customary Recourse
Exceptions shall not constitute Recourse Indebtedness until such time (if any)
as demand has been made for the payment or performance of such Indebtedness or
the conditions to triggering such recourse under the related agreement have
occurred.

“Sponsor” shall mean means TPG RE Finance Trust, Inc., a Maryland corporation.

“Tangible Net Worth” shall mean, with respect to any Person, as of any date of
determination, on a consolidated basis, (a) the total tangible assets of such
Person, less (b) the total liabilities of such Person, in each case, on or as of
such date and as determined in accordance with GAAP.

A-3

 

--------------------------------------------------------------------------------

 

“Total Equity” shall mean, with respect to any Person, as of any date of
determination, the sum of all shareholder equity of such Person and its
Subsidiaries on a consolidated basis, as determined in accordance with GAAP.

“Total Indebtedness” shall mean, with respect to any Person, as of any date of
determination (without duplication), the then aggregate outstanding amount of
all Indebtedness of such Person on a consolidated basis, as determined in
accordance with GAAP.

“Unrestricted Cash and Unrestricted Cash Equivalents” shall mean, on any date,
with respect to any Person and its Subsidiaries on a consolidated basis, (i)
cash and Cash Equivalents (other than prepaid rents and security deposits made
under tenant leases) held by such Person or any of its Subsidiaries that are not
subject to any Lien (excluding statutory liens in favor of any depository bank
where such cash is maintained), minus (ii) amounts included in the foregoing
clause (i) that are with an entity other than such Person or any of its
Subsidiaries as deposits or security for contractual obligations.

A-4

 